Citation Nr: 1007512	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-29 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as residuals of a broken nose.

2.  Entitlement to service connection for a sinus disorder, 
including as residuals of a broken nose.

3.  Entitlement to service connection for a skin disorder, to 
include chronic hives.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan 


INTRODUCTION

The Veteran served on active military duty from June 1965 to 
May 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 2008 rating 
decision by the North Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's claims.  The Board finds that 
VA must obtain VA medical records and provide the Veteran 
with examinations.

First, VA's duty to assist includes obtaining records in the 
custody of a Federal department or agency.  38 C.F.R. § 
3.159(c)(2).  Where VA medical treatment records are material 
to the issue on appeal and are not included within the claims 
file, a remand is necessary to acquire such VA records, 
because VA is deemed to have constructive knowledge of 
certain documents which are generated by VA agents or 
employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
A document in the claims file lists visits by the Veteran to 
a VA medical center from 2002 through 2008.  The only VA 
medical records associated with the claims file are January 
2008 records, October 2005 treatment records, and a listing 
of the Veteran's medications printed on December 2005.  
Accordingly, the VA records must be obtained.

Second, a VA examination is necessary where the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  The 
third element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and active 
service, including equivocal or non-specific medical evidence 
or credible lay evidence of continuity of symptomatology.  
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  VA 
examinations are required regarding headaches and a skin 
disorder.

Regarding a current disability, January 2008 VA medical 
records diagnosed sinus headaches and hives.  A September 
2002 private medical record diagnosed recurrent idiopathic 
urticaria.  Regarding an in-service event, a September 1965 
service treatment record noted a rash.  A January 1967 report 
of medical history indicates that the Veteran reported having 
headaches 2 years prior, although the Veteran denied frequent 
or severe headaches.  Regarding an association between the 
current disability and service, the Veteran provided 
testimony at the August 2009 Board hearing that he has had 
headaches since 1970, 3 years after service discharge, and 
had had a rash off and on since service discharge.  
Accordingly, the medical evidence of record establishes 
current headaches and skin disorders and in-service events, 
and the lay evidence of record indicates an association 
between the events and service.  38 C.F.R. § 3.159(c)(4).  VA 
examinations are thus warranted.



Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify by 
name, address and dates of treatment or 
examination any medical records that 
pertain to his sinus disorder, headaches, 
and skin disorder.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO must make 
arrangements to obtain all the records of 
treatment or examination from all the 
sources listed by the Veteran which are 
not already on file.  All information 
obtained must be made part of the file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
Veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.

2.  Regardless of whether the Veteran 
provides a response, the RO must contact 
all appropriate VA Medical Centers, to 
include the Pine Bluff clinic, and obtain 
and associate with the claims file all 
outstanding records of treatment.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact must 
clearly be documented in the claims file.

3.  After the above development has been 
conducted and after any additional medical 
records are associated with the claims 
file, the RO must make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded examinations to 
determine the etiology of his headaches.  
The claims folder, including a copy of 
this remand, must be made available to the 
examiner.  Any indicated tests and studies 
must be accomplished and all clinical 
findings must be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must provide an opinion whether 
the Veteran's headaches are caused or 
aggravated by military service.  The 
examiner must provide a supporting 
rationale, with citation to the evidence 
of record, including the service treatment 
records, post-service discharge medical 
records, and the Veteran's statements that 
he has had headaches since 3 years after 
service discharge.  If an opinion cannot 
be provided without resort to speculation, 
the examiner must so state and provide a 
supporting rationale.  

4.  Also after any additional medical 
records are associated with the claims 
file, the RO must make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an examination 
to determine the etiology of his skin 
disorder.  The claims folder, including a 
copy of this remand, must be made 
available to the examiner.  Any indicated 
tests and studies must be accomplished and 
all clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion whether the skin disorders are 
caused or aggravated by military service.  
The examiner must provide a supporting 
rationale, with citation to the evidence 
of record, including the service treatment 
records, post-service discharge medical 
records, and the Veteran's statements that 
he has had a rash off and on since service 
discharge.  If an opinion cannot be 
provided without resort to speculation, 
the examiner must so state and provide 
supporting rationale.

5.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examinations and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


